Exhibit 10.37

 

LOGO [g67966img1.jpg]    Andrew Corporation
10500 West 153rd Street
Orland Park,
IL U.S.A. 60462
Tel: (708) 349-3300
http://www. andrew. com

 

September 23, 2005

 

Mr. Terry Garner

1313 Trents Ferry Road

Lynchburg, VA 24503

 

Dear Terry:

 

As we have discussed in the past, we want to eventually have you covered by the
same change-in-control agreement that applies to Andrew’s other Group
Presidents. To do this, we need to send you notice that your existing severance
and change-in-control agreement with Allen Telecom will not be renewed after its
current term expires in 2009. At that time, we would replace your Allen
agreement with the standard Andrew change-in-control agreement, unless you wish
to have the Andrew agreement in place sooner. Obviously, the goal is to keep you
covered by a changc-in-control agreement that will give you appropriate
protection and security as an Andrew officer.

 

In any event, please consider this letter the necessary formal notice under
Section 1 of your changc-in-control agreement dated September 8, 1999 that
Andrew does not wish to extend the term of that agreement on January 1, 2006.

 

Please call me if you have any questions, Very truly yours,

/s/ Ralph E. Faison

--------------------------------------------------------------------------------

Ralph E. Faison President and Chief Executive Officer cc: Karen Quinn-Quintin



--------------------------------------------------------------------------------

ALLEN TELECOM INC.

25101 Chagrin Boulevard

Beachwood, Ohio 44122

 

September 8, 1999

 

Terry N. Garner

1313 Trents Ferry Road

Lynchburg, VA 24503

 

Dear Mr. Garner:

 

Allen Telecom Inc. (the “Corporation”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the
Corporation (the “Board”) recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control of the Corporation may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Corporation. It is also the intention of the Board to
provide financial assistance to you in certain other circumstances under which
your employment with the Corporation terminates.

 

In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (this “Agreement”) in the event your employment with the
Corporation is terminated under the circumstances described below.

 

1. Term of Agreement. This term of this Agreement (the “Term”) shall commence on
September 8, 1999, and shall continue through December 31, 2002; provided,
however, that commencing on January 1, 2000, and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Corporation shall
have given notice that it does not wish to extend this Agreement; and provided,
further, that if a change in control of the Corporation, as defined in
Section 3, shall have occurred during the original or extended term of this
Agreement, the term of this Agreement shall continue in effect for a period of
not less than 24 months beyond the month in which such change in control
occurred. In no event, however, shall the term of this Agreement extend beyond
the end of the calendar month in which your 65th birthday occurs.



--------------------------------------------------------------------------------

2. Compensation Upon Termination Prior to a Change in Control. (i) Prior to a
change in control of the Corporation, if your employment by the Corporation
shall be terminated by the Corporation other than for Cause or Disability (as
these terms are defined in Subsections 4(iii) and 2(ii), respectively) during
the Term, then you shall be entitled to the benefits provided below:

 

(a) the Corporation shall pay to you your full base salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given
(as these terms are defined in Subsections 4(vi) and 4(v), respectively), no
later than the fifth day following the Date of Termination, plus accrued
vacation pay and all other amounts to which you are entitled under any
compensation plan of the Corporation, at the time such payments are due;

 

(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Corporation shall pay as severance pay to you, in
regular pay periods until completely disbursed, total severance pay equal to the
sum of (1) six months of your monthly base salary as in effect as of the Date of
Termination and (2) the amount of such monthly base salary multiplied by the
number of your completed years of full-time employment with the Corporation as
of the Date of Termination; provided, however, that in no event shall the
severance payments exceed 18 months’ base salary; and

 

(c) during the period in which you are receiving the severance payments the
Corporation shall arrange to provide you with life, disability, accident and
group health insurance benefits substantially similar to those which you were
receiving immediately prior to the Notice of Termination; provided, however,
that you will no longer be deemed to be an “employee” for purposes of the
Corporation’s 1992 Stock Plan, 1982 Stock Plan, Employee Before-Tax Savings
Plan, Restricted Shares of common stock awarded under the 1992 Stock Plan or
Corporate Retirement Plan or any successor plans thereto. Benefits otherwise
receivable by you pursuant to this paragraph (c) shall be reduced to the extent
comparable benefits are actually received by you from any other source during
such period, and any such benefits actually received by you shall be reported to
the Corporation. The use of any automobile furnished to you by the Corporation
shall continue until the earlier of (1) the date that is six months after the
Date of Termination or (2) the date you obtain employment with another employer,
and you agree that you will not remove such automobile from the state in which
you were last employed by the Corporation, and that upon any such removal the
Corporation shall be entitled to immediate possession of such automobile and
shall no longer furnish the use of such automobile to you.

 

(ii) Disability. Your employment may be terminated for “Disability” pursuant to
this Section 2 (x) if, as a result of your incapacity due to accident or
physical or mental illness, you shall not have substantially performed your
duties with the Corporation on a full-time basis for six consecutive months, or
(y) if you become disabled in a manner that shall prevent you from performing
your duties with the Corporation, and within 30 days after written notice of
termination is given you shall not have returned to the full-time performance of
your duties.

 

(iii) Noncompetition. Benefits payable under this Section 2 shall be forfeitable
and shall be discontinued in the event that you engage in a “Competitive
Activity” or engage in conduct which is materially injurious to the Corporation,
monetarily or otherwise. A “Competitive Activity” shall mean activity, without
the written consent of an authorized officer

 

2



--------------------------------------------------------------------------------

of the Corporation, consisting of your participation in the management of, or
acting as a consultant for or employee of, any business operation of any
enterprise if such operation (a “Competitive Operation”) is then in substantial
and direct competition with a principal business operation of the Corporation,
at the Date of Termination. A “Competitive Activity” shall not include (a) the
ownership of securities in any enterprise or of not more than five percent of
the outstanding securities of a “Competitive Operation”, or (b) the
participation in the management of, or acting as a consultant for or employee
of, any enterprise or any business operation thereof, other than in connection
with a “Competitive Operation” of such enterprise.

 

(iv) Mitigation. Severance benefits payable under Section 2(i)(b) in excess of
six months’ salary shall be reduced by any salary received by you from another
employer and any consulting compensation received by you from a prospective
employer (other than consulting compensation received by an independent
consulting business conducted by you) during the period during which you are
receiving benefits under Section 2(i)(b), and any such salary or consulting
compensation received by you shall be reported by you to the Corporation.

 

3. Change in Control. Except as provided in Section 2, no benefits shall be
payable hereunder unless there shall have been a change in control of the
Corporation during the Term, as set forth below. For purposes of this Agreement,
a “change in control of the Corporation” shall be deemed to have occurred if:

 

(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30 percent or more
of the combined voting power of the Corporation’s then outstanding securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clause (i), (iii) or (iv) of
this Section) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, other than (a) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80 percent of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation or (b) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no “person” (as hereinabove defined) acquires more than 30
percent of the combined voting power of the Corporation’s then outstanding
securities; or

 

3



--------------------------------------------------------------------------------

(iv) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

 

4. Termination Following Change in Control.

 

(i) General. If any of the events described in Section 3 constituting a change
in control of the Corporation shall have occurred during the Term, you shall be
entitled to the benefits provided in Section 5(iii) upon the subsequent
termination of your employment during the term of this Agreement unless such
termination is (a) because of your death or Disability (as such term is defined
in Subsection 4(ii) below), (b) by the Corporation for Cause, or (c) by you
other than for Good Reason.

 

(ii) Disability. Notwithstanding Subsection 4(i), you may not be terminated for
“Disability” pursuant to this Section 4 unless, as a result of your incapacity
due to accident or physical or mental illness, you shall not have substantially
performed your duties with the Corporation on a full-time basis for six
consecutive months following the occurrence of a change of control of the
Corporation.

 

(iii) Cause. Termination by the Corporation of your employment for “Cause” shall
mean termination (a) upon the willful and continued failure by you to
substantially perform your duties with the Corporation (other than any such
failure resulting from your death or incapacity due to accident or physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination (as defined in Subsection 4(v)) by you for Good Reason (as
defined in Subsection 4(iv))), after a written demand for substantial
performance is delivered to you by the Board, which demand specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, (b) the willful engaging by you in an act
or acts of dishonesty constituting a felony under the laws of the United States
or any state thereof and resulting or intended to result directly or indirectly
in gain or personal enrichment at the expense of the Corporation, or your
conviction of a felony under the laws of the United States or any state thereof,
or (c) the willful engaging by you in conduct which is demonstrably and
materially injurious to the Corporation, monetarily or otherwise. For purposes
of this Subsection, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Corporation. Notwithstanding the foregoing, you shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting of the Board
(after reasonable notice to you and an opportunity for you, together with your
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board you were guilty of conduct set forth above in this Subsection and
specifying the particulars thereof in detail.

 

(iv) Good Reason. Termination by you of your employment for “Good Reason” for
purposes of Section 5(iii) shall mean, without your express written consent, the
occurrence after a change in control of the Corporation of any of the following
circumstances unless, in the case of paragraphs (a), (e), (f), (g) or (h), such
circumstances are fully corrected prior to the Date of Termination (as defined
in Section 4(vi)) given in respect thereof:

 

(a) the assignment to you of any duties inconsistent with the position with the
Corporation that you held immediately prior to the change in control of the
Corporation, or a significant adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such change in control;

 

4



--------------------------------------------------------------------------------

(b) a reduction by the Corporation in your annual base salary as in effect on
the date hereof or as it may be increased from time to time, except for
across-the-board salary reductions similarly affecting all management personnel
of the Corporation and all management personnel of any person in control of the
Corporation;

 

(c) the relocation of the Corporation’s offices at which you are principally
employed immediately prior to the date of the change in control of the
Corporation to a location more than 25 miles from such location, or the
Corporation’s requiring you to be based anywhere other than the Corporation’s
offices at such location, except for required travel on the Corporation’s
business to an extent substantially consistent with your business travel
practices immediately prior to the date of the change in control of the
Corporation;

 

(d) the failure by the Corporation to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Corporation within
seven days of the date such compensation is due;

 

(e) the failure by the Corporation to continue in effect any material
compensation or benefit plan in which you participate immediately prior to the
change in control of the Corporation, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Corporation to continue your participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
your participation relative to other participants, as existed at the time of the
change in control of the Corporation;

 

(f) the failure by the Corporation to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Corporation’s
life, medical, health and accident, or disability insurance or plans in which
you were participating at the time of the change in control of the Corporation,
the taking of any action by the Corporation which would directly or indirectly
materially reduce any of such benefits, or the failure by the Corporation to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Corporation in accordance with the
Corporation’s normal vacation policy in effect at the time of the change in
control of the Corporation;

 

5



--------------------------------------------------------------------------------

(g) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

 

(h) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (v) hereof
(and, if applicable, the requirements of Subsection (iii) hereof), which
purported termination shall not be effective for purposes of this Agreement.

 

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to accident or physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 

(v) Notice of Termination. Any purported termination of your employment by the
Corporation or by you shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 7. “Notice of Termination”
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

 

(vi) Date of Termination, Etc. “Date of Termination” shall mean (a) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period), and (b) if your employment is terminated
pursuant to Subsection (iii) or (iv) hereof, or pursuant to Section 2, or for
any other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than 30 days from the date such Notice of Termination is given, and in the case
of a termination for Good Reason shall not be less than 15 nor more than 60 days
from the date such Notice of Termination is given); provided, however, that if
within 30 days after any Notice of Termination is given following a change in
control of the Corporation, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, then
the Date of Termination shall be the date on which the dispute is finally
determined, whether by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected); and
provided, further, that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, if the Notice of Termination
is given following a change in control of the Corporation, the Corporation will
continue to pay you your full compensation in effect when the notice giving rise
to the dispute was given (including, but not limited to, base salary) and
continue you as a participant in all compensation, benefit and insurance plans
in which you were participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this Subsection;
provided, however, that you will no longer be deemed to be an “employee” for
purposes of the Corporation’s 1992 Stock Plan, 1982 Stock Plan, Employee
Before-Tax Savings Plan, Restricted Shares of common stock awarded under the
1992 Stock Plan or Corporate

 

6



--------------------------------------------------------------------------------

Retirement Plan or any successor plans thereto. Amounts paid under this
Subsection are in addition to all other amounts due under this Agreement, and
shall not be offset against or reduce any other amounts due under this Agreement
and shall not be reduced by any compensation earned by you as the result of
employment by another employer.

 

5. Compensation Upon Termination or During Disability Following a Change in
Control. Following a change in control of the Corporation during the Term, you
shall be entitled to the following benefits during a period of disability, or
upon termination of your employment, as the case may be, provided that such
period or termination occurs during the term of this Agreement:

 

(i) During any period that you fail to perform your full-time duties with the
Corporation as a result of incapacity due to accident or physical or mental
illness, you shall receive all compensation payable to you under the
Corporation’s disability plan or program or other similar plan during such
period, until this Agreement is terminated pursuant to Section 4(ii) hereof.
Thereafter, or in the event your employment shall be terminated by reason of
your death, your benefits shall be determined under the Corporation’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.

 

(ii) If your employment shall be terminated by the Corporation for Cause or by
you other than for Good Reason, the Corporation shall pay you your full base
salary through the Date of Termination, at the rate in effect at the time Notice
of Termination is given, no later than the fifth day following the Date of
Termination, plus accrued vacation pay and all other amounts to which you are
entitled under any compensation plan of the Corporation at the time such
payments are due, and the Corporation shall have no further obligations to you
under this Agreement.

 

(iii) If your employment by the Corporation shall be terminated by you for Good
Reason or by the Corporation other than for Cause or Disability, then you shall
be entitled to the benefits provided below:

 

(a) the Corporation shall pay to you your full base salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
no later than the fifth day following the Date of Termination, plus accrued
vacation pay and all other amounts to which you are entitled under any
compensation plan of the Corporation at the time such payments are due;

 

(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Corporation shall pay as severance pay to you, at the
time specified in Subsection (v), a lump sum severance payment (together with
the payments provided in paragraph (c) below, the “Severance Payments”) equal to
the sum of: (1) one year of your annual base salary as in effect as of the Date
of Termination or immediately prior to the change in control of the Corporation,
whichever is greater; (2) an amount equal to the highest annual incentive
compensation paid to you in the three years prior to the Date of Termination;
(3) if the Board in its sole discretion shall determine, an additional
discretionary bonus payment; and (4) fifteen percent of the sum of the amounts
set forth in clauses (1) and (2), multiplied by the number of your completed
years of full-time employment with the Corporation as of the Date of
Termination;

 

7



--------------------------------------------------------------------------------

(c) in lieu of shares of common stock of the Corporation (“Common Shares”)
issuable upon exercise of outstanding options, other than options qualifying as
incentive stock options (“ISOs”) under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), which ISOs were granted on or before the date
hereof (“Options”), and stock appreciation rights (“SARs”), if any, granted to
you under the Corporation’s 1982 Stock Plan or 1992 Stock Plan, or any successor
plan thereto (which Options shall be canceled upon the making of the payment
referred to below), the Corporation shall pay to you, at the time specified in
Subsection (v), an amount in cash equal to the product of (1) the excess of, in
the case of an ISO granted after the date hereof, the closing price of Common
Shares as reported on the New York Stock Exchange on or nearest the Date of
Termination (or, if not listed on such exchange, on a nationally recognized
exchange or quotation system on which trading volume in the Common Shares is
highest) and, in the case of all other options, the higher of such closing price
or the highest per share price for Common Shares actually paid in connection
with any change in control of the Corporation, over the per share option price
of each Option held by you (whether or not then fully exercisable), and (2) the
number of Common Shares covered by each such Option;

 

(d) the Corporation shall pay to you all legal fees and expenses incurred by you
as a result of such termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any payment or benefit provided hereunder); and

 

(e) for a period of months after such termination that is equal in number to the
sum of (1) twelve, plus (2) the product of (x) 0.15, multiplied by (y) the
number of your completed years of full-time employment with the Corporation as
of the Date of Termination, multiplied by (z) 12, but in no event exceeding 36
months, the Corporation shall arrange to provide you with life, disability,
accident and group health insurance benefits substantially similar to those
which you were receiving immediately prior to the Notice of Termination.
Benefits otherwise receivable by you pursuant to this paragraph (e) shall be
reduced to the extent comparable benefits are actually received by you from any
other source during such period following your termination, and any such
benefits actually received by you shall be reported to the Corporation.

 

(iv) Notwithstanding anything to the contrary contained in this Agreement, in
the event that, by reason of Section 280G of the Code, any payment or benefit
received or to be received by you in connection with a change in control of the
Corporation or the termination of your employment whether payable pursuant to
the terms of this Agreement or any other plan, arrangement or agreement (the
“Contract Payments”) with the Corporation, its successors, any person whose
actions result in a change in control or any corporation affiliated (or which,
as a result of the completion of the transactions causing a change in control
will become affiliated) (an “Affiliate”) with the Corporation within the meaning
or Section 1504 of the Code (collectively with the Contract Payments, “Total
Payments”)), would not be deductible (in whole or in part) by the Corporation,
an Affiliate or other person making such payment or providing such benefit, the
Severance Payments shall be reduced (and, if Severance Payments are reduced

 

8



--------------------------------------------------------------------------------

to zero, other Contract Payments shall first be reduced and other Total Payments
shall thereafter be reduced) until no portion of the Total Payments is not
deductible by reason of Section 280G of the Code. For purposes of this
limitation (a) no portion of the Total Payments the receipt or enjoyment of
which you shall have effectively waived in writing prior to the date of payment
of the Severance Payments shall be taken into account, (b) no portion of the
Total Payments shall be taken into account which in the opinion of tax counsel
selected by the Corporation’s independent auditors and acceptable to you does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (without regard to Subsection (A)(ii) thereof), (c) the Severance
Payments (and, thereafter, other Contract Payments and other Total Payments)
shall be reduced only to the extent necessary so that the Total Payments (other
than those referred to in clauses (a) and (b)), in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code, in the opinion of the tax counsel referred to in
clause (b), and (d) the value of any noncash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Corporation’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

 

(v) The payments provided for in paragraphs (b) and (c) above shall be made not
later than the fifth day following the Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Corporation shall pay to you on such day an estimate, as
determined in good faith by the Corporation, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the 30th day after the Date
of Termination. In the event that the amount of the estimated payments exceeds
the amount subsequently determined to have been due, such excess shall
constitute a loan by the Corporation to you, payable on the fifth day after
demand by the Corporation (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

(vi) Except as provided in Subsection (iii)(e) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Corporation, or otherwise.

 

(vii) Noncompetition. Benefits payable under this Section 5 shall be forfeitable
and shall be discontinued in the event that during the one-year period following
the Date of Termination you (A) engage in a Competitive Activity (as defined in
Section 2(iii)) or (B) engage in conduct which is materially injurious to the
Corporation, monetarily or otherwise.

 

6. Successors: Binding Agreement. (i) The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
succession had taken place. Failure of the Corporation to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle you to compensation from the
Corporation in the same amount and on the same terms to which you would be
entitled hereunder if you terminate

 

9



--------------------------------------------------------------------------------

your employment for Good Reason following a change in control of the
Corporation, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination, As used in this Agreement, “Corporation” shall mean the Corporation
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

7. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, or by
recognized overnight delivery service, in each case addressed to the respective
addresses set forth on the first page of this Agreement, provided that all
notices to the Corporation shall be directed to the attention of the Board with
a copy to the Secretary of the Corporation, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior to
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio without regard to its conflicts of law
principles. All references to Sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Corporation under
Sections 2 and 5 shall survive the expiration of the term of this Agreement.

 

9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11. Arbitration. Following a change in control of the Corporation, any dispute
or controversy between the Corporation and you arising under or in connection
with this Agreement

 

10



--------------------------------------------------------------------------------

shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Cleveland, Ohio, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all other agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto including, without limitation, the
Corporation’s Key Employee Severance Policy; and any other agreement of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and canceled.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.

 

Sincerely, ALLEN TELECOM INC. By:  

/s/ Robert G. Paul

--------------------------------------------------------------------------------

    Robert G. Paul     President and Chief Executive Officer

 

Agreed to as of the date first above written.

/s/ Terry N. Garner

--------------------------------------------------------------------------------

Terry N. Garner

 

11